Title: To John Adams from Samuel Holden Parsons, 13 August 1776
From: Parsons, Samuel Holden
To: Adams, John


     
      Dear Sir
      New York 13th. Augt. 1776
     
     My sincere Thanks are due to my Friend in Congress for the unexpected Honor, done me in my late Preferment. As it was unsolicited and unthought of by me, I cannot but feel the most grateful Sense of the Obligation my Friends have laid me Under by this Token of their Esteem for me. I wish I may discharge the Duties of this important Trust in a Manner which may fully Answer the just Expectations of my Country and Friends. I beg Leave to recommend to your Notice my Friend Captain Thomas Dier of Col. Durkee’s Regiment as person Suitable to discharge with Honor the Duty of a Major in that Regiment. This is One Instance wherein I agree the Rule of Succession will not be for the best Good. The first Captain by the best Information I can get, perhaps possesses not a Single Qualification for that Office, except his Rank, Mr. Diar is the next in Rank, and will do Honor to the Appointment. Capt. James Chapman of my Quondam Regiment is an Officer of Unquestionable Abilities and Universally beloved and Esteemed and I suppose would have a Universal Suffrage in the Regiment, if called for, I therefore beg your Friendship for him to be Major of that Regiment. I am with great Respect & Esteem Yr. Friend & hl Servt
     
      Saml H. Parsons
     
    